Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a radiation treatment system as defined by independent claim 1 and a method of using a radiation treatment system as defined by independent claims 8 and 14. In particular, the prior art does not teach the radiation treatment of claim 1 in which a control system for controlling the beam generating system in accordance with a radiation treatment plan being prescribed an irradiation time-volume histogram indicating the percentage of a target. A method for radiation treatment based on controlling the radiation beam using the same time-volume histogram is clearly defined by independent claim 14. Regarding independent claim 8, the art of record fails to teach a method for radiation treatment with a controller for controlling a radiation beam based on dose rate-volume histogram. Dependent claims 2-7, 9-13 and 15-20 are allowable for depending on their respective allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parry et al. (US 2019/0022411 A1) teaches methods for treating tumor by administering FLASH radiation and a therapeutic agent to a patient with cancer. Parry however does not teach controlling the radiation beam in the manner as require by the claimed invention. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884